--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Targeted Medical Pharma, Inc. 8-K [tmp-8k_012511.htm]
 
 
 EXHIBIT 10.7
 
BUSINESS CONSULTANT AGREEMENT


This agreement dated April 30, 2009 is made by and between Targeted Medical
Pharma, Inc. whose address is 2980 Beverly Glenn Circle, Ste 301, Los Angeles,
CA 90077, referred to as "Company", and Webster Consulting Services, LLC whose
address is PO. Box 1301,789 Shaner Armstrong Lane, Eastsound, WA 98245, referred
to as "Consultant."


1.  Consultation Services. The Company hereby employs the Consultant to perform
the following services in accordance with the terms and conditions set forth in
this agreement.
•  
The Consultant will consult with the officers and employees of the Company
concerning matters relating to supply chain management, contract management or
any related matter arising out of the business affairs of the Company, as
requested by the Company. The Consultant will utilize his knowledge and
resources to develop recommendations to improve the performance of the Company
in these areas.



2.  Terms of Agreement. This agreement will begin May 1, 2009 and will end
September 30,
2009. Either party may cancel this agreement on two working days notice to the
other party in writing, by certified mail, email or personal delivery.


3.  Time Devoted by Consultant. There is no fixed projection of the total amount
of time which the Consultant will spend on this engagement. The particular
amount of time may vary from day to day or week to week, however days spent
onsite at the Company location will accrue a minimum of eight (8) hours per day.
Through regular communications and bi-weekly billings, the Consultant will keep
the Company informed of the amount of time spent on the project by the
Consultant as well as forward plans including estimates of the amount of time to
be spent on the project during the upcoming billing cycle.


4.  Place Where Services Will Be Rendered. The Consultant will perform services
in accordance with this contract at the Company's site, the Consultant's home
office, or other location as mutually agreed.


5.  Payment to Consultant.
a)  
The Consultant will be paid at the rate of $125 per hour for work performed in
accordance with this agreement.

b)  
Travel time between the Consultant's office and the Company site will be billed
at four (4) hours at the Consultant's hourly rate of $125.

c)  
Normal travel expenses incurred by the Consultant including such items as
economy class airfares, rental cars, hotel accommodation, meals, personal
vehicle mileage (IRS rate), parking and tolls will reimbursed at cost.

d)  
The Consultant will submit a bi-weekly invoice to the Company via email setting
forth the time spent and travel expenses incurred with receipts for individual
expenses exceeding $25. Company will make payment of these invoices within 15
days of submission.

 
 
 
 

--------------------------------------------------------------------------------

 

6.  Independent Contractor. Both the Company and the Consultant agree that the
Consultant will act as an independent contractor in the performance of its
duties under this contract. Accordingly, the Consultant shall be responsible for
payment of all taxes including Federal. State and local taxes arising out of the
Consultant's activities in accordance with this contract, including by way of
illustration but not limitation, Federal and State income tax, Social Security
tax, Unemployment Insurance taxes, and any other taxes or business license fee
as required.


7.  Confidential Information. The Consultant agrees that any information
received by the Consultant during any furtherance of the Consultant's
obligations in accordance with this contract, which concerns the personal,
financial or other affairs of the Company will be treated by the Consultant in
full confidence and will not be revealed to any other persons, firms or
organizations without the authorization of the Company.


8.  Employment of Others. The Company may from time to time request that the
Consultant arrange for the services of others. All costs to the Consultant for
those services will be paid by the Company but in no event shall the Consultant
employ others without the prior authorization of the Company.


9. Signatures. Both the Company and the Consultant agree to the above contract.



     
/s/ Elizabeth Charuvastra
   
Targeted Medical Pharma, Inc
         
Chairman 4/30/09
   
Title & Date
         
/s/Donald Webster
   
Webster Consulting Services, LLC
         
Owner/Manager 4/30/09
   
Title & Date
   





 
 

--------------------------------------------------------------------------------

 


 
CONTRACT AMENDMENT


The contract between Targeted Medical Pharma, Inc. "Company" and Webster
Consulting Services, LLC "Consultant", dated April 30, 2009 is hereby extended
through March 31, 2010. All other terms and conditions of the original contract
remain unchanged.


By evidence of the signatures below, both Company and Consultant agree to this
contract amendment.





     
/s/ Elizabeth Charuvastra 9/23/09
         
Signature and Date
         
Elizabeth Charuvastra, Chairman
   
Targeted Medical Pharma, Inc.
               
/s/Donald Webster 9/29/09
         
Signature and Date
   
Donald Webster, Owner
   
Webster Consulting Services, LLC
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
CONTRACT AMENDMENT #2
 
The contract between Targeted Medical Pharma, Inc. "Company" and Webster
Consulting Services, LLC "Consultant", dated April 30, 2009 is hereby amended as
follows:


1.  
The contract term is extended to March 31, 2011

2.  
The Consultant Rate is changed from $125 per hour to $150 per hour effective
April 1, 2010.



All other terms and conditions of the original contract remain unchanged.


By evidence of the signatures below, both Company and Consultant agree to this
contract amendment.
 

     
/s/ Elizabeth Charuvastra 3/31/2010
         
Signature and Date
         
Elizabeth Charuvastra, Chairman
   
Targeted Medical Pharma, Inc.
               
/s/Donald Webster 3/30/2010
         
Signature and Date
   
Donald Webster, Owner
   
Webster Consulting Services, LLC
   


 
 